UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7559



KEVIN M. BALLANCE,

                                             Plaintiff - Appellant,

          versus


R. W. ROWLETTE, Corrections Major and Chief of
Security, ROSP,

                                              Defendant - Appellee,

          and


COMMONWEALTH OF VIRGINIA; G. DEEDS, Warden,
Red Onion State Prison; EDWARD W. MURRAY;
LARRY TAYLOR; REGIONAL DIRECTOR YOUNG,

                                                        Defendants.




                            No. 00-7616



KEVIN M. BALLANCE,

                                             Plaintiff - Appellant,

          versus


S. K. YOUNG, Warden; J. FORTNER, Officer,

                                            Defendants - Appellees.
Appeals from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-99-572-7, CA-99-746-7)


Submitted:   March 27, 2001              Decided:     April 26, 2001


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin M. Ballance, Appellant Pro Se. Pamela Anne Sargent, Assis-
tant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated cases, Kevin M. Ballance appeals the

district court’s orders granting summary judgment in favor of the

Appellees and denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2000) complaints.   We have reviewed the records and the district

court’s opinions and find no reversible error.     Accordingly, we

affirm on the reasoning of the district court.     See Ballance v.

Rowlette, No. CA-99-572-7 (W.D. Va. Sep. 27, 2000), and Ballance v.

Young, No. CA-99-746-7 (W.D. Va. Oct. 12, 2000).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  3